Title: Continental Congress Report on Conference with the Supreme Executive Council of Pennsylvania on the Mutiny, 20 June 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] June 20, 1783
The Committee to whom you were referred the letters & papers communicated to Congress by the Executive council of Pensylvania, through their delegates report.
That they had a conference yesterday as directed with the Supreme Executive Council, in which in the first instance the propriety of calling out a detachment of Militia to intercept the mutineers on their march from Lancaster was proposed to the Council suggesting the danger of their being suffered with impunity to join the troops in the barracks, who a few days before had manifested a dangerous spirit by an insolent and threatening message sent to Congress in the name of a Board of serjeants and who it was apprehended would be ready to make common cause with those on their march for mutinous purposes. That the Council having shown a reluctance to call out any part of the Militia expressing an opinion that they would not be willing to act till some outrage should have been committed by the troops, there appeared to the Committee no alternative but to endeavour to dissuade the mutineers from coming to town and if they failed in that attempt, to make use of expedients to prevent the troops in the barracks from joining in any excesses and to induce the detachment from Lancaster to return to that place.
That in this view & at their desire Major Jackson met the detachment then on its march to the city and endeavoured to engage them to return to the former place (urging the considerations contained in the annexed instruction to him) but the said detachment persisted in their intention of coming to this city and arrived here this morning. That upon conferring with the Superintendent of Finance, they find there is a probability, that the Pay Master General to whom the settlement of the accounts of the army has been committed, and who having all the documents in his possession can alone execute the business with propriety, will shortly arrive from the army and will immediately enter upon a settlement with the troops in this state; that in the mean time measures will be taken to prepare the business for a final adjustment. That there will immediately be sent to Lancaster a sum of money to be paid to the troops on account of the month’s pay heretofore directed to be advanced to them, the payment of which has hitherto been delayed by particular circumstances; together with notes for three months pay intended to be advanced to the men when furloughed. That they have desired this information to be transmitted to the Commanding officer here and at Lancaster, with this declaration that the corps stationed at Lancaster (including the detachment) can only be settled with or paid at that place.
